DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Liang, Reg. No. 51,945, on 2/24/21.
The application has been amended as follows: 
Claims 1, 11, and 18 are amended as below:
1.	(Currently Amended) An immersion cooling system, comprising:  
a container constructed with a substrate material, the container having an internal space configured to contain a dielectric coolant submerging one or more computing devices in the internal space; and
an insulating liner between the substrate material of the container and the dielectric coolant in the internal space of the container, the insulating liner having a first side configured to be in contact with the dielectric coolant and a second side in direct contact with the substrate material of the container, wherein the insulating liner is non-permeable to the dielectric coolant.

11.	(Currently Amended) A computing facility, comprising:
multiple immersion cooling enclosures individually having:  
a container constructed with a substrate material, the container having an internal space configured to contain a dielectric coolant submerging one or more computing devices in the internal space; and
an insulating liner on the second surface and the side surfaces of the container, the insulating liner having a first side in contact with the dielectric coolant and a second side in direct contact with the substrate material at the second surface and the side surfaces of the container, wherein the insulating liner is non-permeable to the dielectric coolant; 
one or more servers in the internal space of the individual immersion cooling enclosures, the one or more servers being submerged in the dielectric coolant in the internal space of the respective immersion cooling enclosures; and
a manifold operatively coupled to one or more condensers of the individual immersion cooling enclosures, the manifold being coupled to a source of cooling fluid.


forming a container in a substrate material, the container having an internal space configured to contain a dielectric coolant submerging one or more computing devices in the internal space;
placing an insulating liner in the internal space of the container, the insulating liner having a first side configured to be in contact with the dielectric coolant and a second side facing and in direct contact with the substrate material of the container;
positioning one or more servers in the internal space of container having the placed insulating liner, the one or more servers being separated from the substrate material of the container by at least the insulating liner; and
sealing the one or more servers in the container and filling the internal space of the container with the dielectric coolant such that the one or more servers are submerged in the dielectric coolant.  

Terminal Disclaimer
The terminal disclaimers filed on 11/24/2020 and 2/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10765033 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the allowability resides in the overall structure of the device/entirety of the method as recited in independent claims 1, 11, and 18, and at least in part, because claims 1, 11, and 18 recite the following limitations: 
“An immersion cooling system, comprising:  
… a dielectric coolant submerging one or more computing devices in the internal space; and
an insulating liner between the substrate material of the container and the dielectric coolant in the internal space of the container, the insulating liner having a first side configured to be in contact with the dielectric coolant and a second side in direct contact with the substrate material of the container, wherein the insulating liner is non-permeable to the dielectric coolant.” - claim 1;
“multiple immersion cooling enclosures individually having:  
…an insulating liner on the second surface and the side surfaces of the container, the insulating liner having a first side in contact with the dielectric coolant and a second side in direct contact with the substrate material at the second surface and the side surfaces of the container, wherein the insulating liner is non-permeable to the dielectric coolant; 
one or more servers in the internal space of the individual immersion cooling enclosures, the one or more servers being submerged in the dielectric coolant in the internal space of the respective immersion cooling enclosures” - claim 11; and

…placing an insulating liner in the internal space of the container, the insulating liner having a first side configured to be in contact with the dielectric coolant and a second side facing and in direct contact with the substrate material of the container;
positioning one or more servers in the internal space of container having the placed insulating liner, the one or more servers being separated from the substrate material of the container by at least the insulating liner; and
sealing the one or more servers in the container and filling the internal space of the container with the dielectric coolant such that the one or more servers are submerged in the dielectric coolant.” - claim 18.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835